Name: Commission Regulation (EC) No 1957/1999 of 14 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities15. 9. 1999 L 243/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1957/1999 of 14 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 15. 9. 1999L 243/2 ANNEX to the Commission Regulation of 14 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 62,5 060 49,8 999 56,1 0707 00 05 628 125,1 999 125,1 0709 90 70 052 67,1 999 67,1 0805 30 10 388 65,4 524 77,2 528 71,7 999 71,4 0806 10 10 052 90,3 064 49,3 400 232,8 999 124,1 0808 10 20, 0808 10 50, 0808 10 90 388 59,3 400 53,0 508 20,3 512 61,8 528 45,5 800 180,8 804 79,0 999 71,4 0808 20 50 052 83,4 064 45,4 388 46,9 720 88,4 999 66,0 0809 30 10, 0809 30 90 052 104,0 999 104,0 0809 40 05 052 46,7 064 46,2 624 184,9 999 92,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.